Citation Nr: 1518938	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-33 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a cold injury to bilateral feet, also claimed as peripheral neuropathy.

2. Entitlement to service connection for residuals of a cold injury to bilateral feet, also claimed as peripheral neuropathy.

3. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for residuals of a cold injury to bilateral feet and a higher rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 2004 RO decision, service connection for residuals of a cold injury to bilateral feet was denied.
 
2. New evidence received since the August 2004 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for residuals of a cold injury to bilateral feet.


CONCLUSIONS OF LAW

1. The August 2004 RO decision denying service connection for residuals of a cold injury to bilateral feet is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. New and material evidence has been received since the RO's August 2004 decision, and the claim of service connection for residuals of a cold injury to bilateral feet is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2004 rating decision, the RO denied the Veteran's claim for service connection for residuals of a cold injury to bilateral feet on the basis that there was no evidence showing the Veteran received treatment for the condition in service, and there was also no evidence providing a current diagnosis and link to military service.  The Veteran did submit a Notice of Disagreement within one year of the decision and received a Statement of the Case, but did not pursue the appeal further; he also did not submit new and material evidence within one year of the rating decision's promulgation.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the August 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In February 2007, April 2008, July 2008, June 2009, January 2011, and February 2015, the Veteran's independent podiatrist, R.T.H., D.P.M., wrote letters to the VA indicating that the Veteran had neuropathy in his feet, and that in his professional opinion, that neuropathy was due to cold exposure in service.  This diagnosis and etiology is echoed in a March 2011 letter from M.J.C., D.O., the Veteran's rehabilitation specialist.  Additionally, at his December 2014 hearing, the Veteran testified that he did not seek treatment for problems with his feet during service because he does not like doctors, but that he had problems with his feet during service that he left untreated.

This evidence is new, in that it had not been submitted to the agency decision-makers of the August 2004 rating decision, and it is material, because it relates to the unestablished facts of a diagnosis, etiology, and reason for a lack of continuous treatment of symptoms, all of which are necessary to substantiate the claim.  Because of this, the Veteran's claim is reopened.

Given the reopening of the claim, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).


ORDER

The Veteran's claim of service connection for residuals of a cold injury to bilateral feet, also claimed as peripheral neuropathy, is reopened.


REMAND

The Veteran's claim for residuals of a cold injury to bilateral feet is reopened.  A review of the record shows that the Veteran never received a VA examination for this condition.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is competent evidence, both from Dr. R.T.H. and from VA treatment, that the Veteran has peripheral neuropathy.  The Veteran's testimony at his December 2014 hearing establishes that he was exposed to cold in service, and Dr. R.T.H.'s and Dr. M.J.C.'s statements indicate that his neuropathy may be due to cold exposure.  However, there is insufficient competent medical evidence for the VA to make a decision on the claim, because VA treatment records indicate that the neuropathy may be due to the Veteran's non-service-connected diabetes.  Because of that, the Board remands for an examination.  The Board also remands to afford the Veteran the opportunity to associate the treatment records of Drs. R.T.H. and M.J.C. with his claims file.

At his hearing, the Veteran's wife indicated that the Veteran recently received audiometric testing.  In addition to the records of Dr. R.T.H. and Dr. M.J.C., the Board would like to afford the Veteran the opportunity to associate that audiometric evaluation with his claims file.  Additionally, the Veteran's most recent VA examination of his bilateral hearing loss was in May 2009.  In his August 2009 NOD and again at his December 2014 hearing, the Veteran alleged that the May 2009 audiogram was performed with his hearing aids in.  If this allegation is true, the May 2009 audiogram cannot be used for evaluation purposes.  See 38 C.F.R. § 4.85(a) (2014).  The record from the VA examination is also incomplete, because the examiner did not discuss the Veteran's lay contentions describing the functional effect of his hearing loss on his daily activities.  38 C.F.R. § 4.10 (2014); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because of this, the Board remands for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by Drs. R.T.H. and M.J.C., as well as the record of the audiometric evaluation mentioned in the December 2014 hearing.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his hearing and his peripheral neuropathy.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's peripheral neuropathy, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The February 2007, April 2008, July 2008, June 2009, January 2011, and February 2015 letters submitted by Dr. R.T.H., indicating that, in his medical opinion, the Veteran's peripheral neuropathy was caused by the Veteran's cold exposure in service.

ii) The March 2011 letter from Dr. M.J.C., indicating the same.

iii) If available, any treatment records from Drs. R.T.H. and M.J.C. regarding the Veteran's peripheral neuropathy.

iv) The Veteran's December 2014 hearing transcript, in which he indicated that he experienced cold exposure in service and injury to his feet because of it, but that he did not seek medical treatment at the time.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a cold injury began during active service or is related to any incident of service to include cold exposure in Korea. 

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an audiometric evaluation for the Veteran's bilateral hearing loss, so an examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran, including a discussion of the Veteran's current symptoms and the impact of hearing loss on the Veteran's daily life and activities.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's most recent private audiological examination, if it is obtained by the RO.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


